          CASE 0:20-cv-02314-JRT-DTS Doc. 3 Filed 11/10/20 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION
                                        ______

HANDSOME PETER PARKER,

                       Plaintiff,                    Case No. 1:20-cv-994

v.                                                   Honorable Janet T. Neff

BUREAU OF PRISONS et al.,

                       Defendants.
____________________________/

                                     ORDER OF TRANSFER

               This is a civil rights action brought by a federal prisoner under Bivens v. Six

Unknown Named Agents of Fed. Bur. of Narcotics, 403 U.S. 388 (1971). Plaintiff presently is

incarcerated at the Yankton Federal Prison Camp in Yankton, South Dakota, though the events

giving rise to Plaintiff’s action occurred at the FCI Sandstone Facility in Sandstone, Pine County,

Minnesota. Plaintiff sues the Bureau of Prisons, Lieutenant Unknown Weber, Corrections Officer

Unknown Ross, Corrections Officer Unknown White, Corrections Officer Unknown Johnson,

Case Manager J. Weber, Warden J. Fikes, Captain Unknown Worliok, and the Sandstone

Institution. In his pro se complaint, Plaintiff alleges that he should not have been transferred to

the Yankton camp because it is more than 500 miles away from his family.

               Under the revised venue statute, venue in federal-question cases lies in the district

in which any defendant resides or in which a substantial part of the events or omissions giving rise

to the claim occurred. 28 U.S.C. § 1391(b). Pine County Minnesota is within the geographical

boundaries of the District of Minnesota. 28 U.S.C. § 102(a). Defendants are public officials

serving in Pine County, Minnesota, and they “reside” in that county for purposes of venue over a
          CASE 0:20-cv-02314-JRT-DTS Doc. 3 Filed 11/10/20 Page 2 of 2




suit challenging official acts. See Butterworth v. Hill, 114 U.S. 128, 132 (1885); O’Neill v. Battisti,

472 F.2d 789, 791 (6th Cir. 1972). In these circumstances, venue is proper only in the District of

Minnesota. Therefore:

               IT IS ORDERED that this case be transferred to the United States District Court

for the District of Minnesota pursuant to 28 U.S.C. § 1406(a). It is noted that this Court has not

reviewed the merits of Plaintiff’s complaint.



Dated:    November 10, 2020                            /s/ Ray Kent
                                                       Ray Kent
                                                       United States Magistrate Judge




                                                  2
